Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: In the absence of a petition to extend placement and a showing of good cause at a hearing, as required by Family Court Act § 756-a (a), Family Court lacked jurisdiction to extend placement, even with the consent of the juvenile and his mother. That part of Family Court’s order must be vacated and the juvenile released upon the expiration of his original term of placement. (Appeal from Order of Erie County Family Court, O’Donnell, J.—Extend Placement.) Present—Callahan, J. P., Green, Lawton, Boehm and Davis, JJ.